EXAMINER'S AMENDMENT

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 18 February 2021 has been entered.
Claims 1-24, 26 and 27 are now pending.  The Examiner acknowledges the amendments to claims 1, 2, 16-18, 21, 22 and 24, as well as the cancellation of claim 25.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1-24, 26 and 27 are allowable. The restriction requirement amongst inventions I-V, as set forth in the Office action mailed on 2 January 2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 2 January 2020 is withdrawn.  Claims 12 and 15, directed to a non-elected invention, are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 

Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

IN THE CLAIMS:

At line 2 of claim 1, “an opening” has been changed to --a single opening--.
At line 4 of claim 1, “the initial volume;” has been changed to -- the initial volume.--.
At line 5 of claim 1, “wherein the cavity of the cup has a single opening.” has been deleted.
At line 9 of claim 16, “at start position” has been changed to --at a start position--.

At line 9 of claim 21, “at start position” has been changed to --at a start position--.
At line 2 of claim 22, “an opening” has been changed to --the opening--.
At line 7 of claim 22, “the variation” has been changed to --a variation--.

Reasons for Allowance
Claims 1-24, 26 and 27 are allowable over the prior art of record.  The following is an examiner’s statement of reasons for allowance: regarding claims 1-15, 23 and 24, while the prior art teaches a stimulation device, comprising: a cup having a cavity, the cavity having an opening and an initial volume; and a driver configured to vary a volume of the cavity only in such a way that the varied volume is not larger than the initial volume, wherein the cup is formed of a flexible resilient material; the prior art of record does not teach or fairly suggest a stimulation device as claimed by Applicant, wherein the opening of the cavity is a single opening.  The prior art of record discloses cavities which have more than one opening for the purpose of allowing the organ/tissue of interest an additional opening for receiving air/fluid.  
Regarding claims 16-20 and 26, while the prior art teaches a stimulation device comprising: a cup formed of a flexible resilient material comprising a cavity; a driver; a processor; and a memory, wherein the memory contains instructions, that when executed by the processor, cause the driver to intermittently decrease a volume of the cavity of the cup from a first volume to a second volume; wherein the first volume is a maximum volume; and wherein the first volume is at start position before the driver 
Regarding claims 21, 22 and 27, while the prior art teaches a stimulation device comprising: a cup comprising a cavity; a driver; a processor; and a memory, wherein the memory contains instructions, that when executed by the processor, cause the driver to decrease a volume of the cavity of the cup from a first volume to a second volume, and increase the volume of the cavity of the cup from the second volume to the first volume, wherein the first volume is a maximum volume; wherein the first volume is at start position before the driver begins to operate, the prior art of record does not teach or fairly suggest a stimulation device as claimed by Applicant, wherein the cavity of the cup has a single opening.  

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE HOPKINS MATTHEWS whose telephone number is (571)272-9058.  The examiner can normally be reached on Monday - Friday, 7:30 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles A Marmor, II can be reached on (571) 272-4730.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTINE H MATTHEWS/Primary Examiner, Art Unit 3791